Upon agreed statement of facts, judgment will be rendered for defendant denying to plaintiff a conveyance for the sum of $25,000, providing the parties stipulate to modify defendant’s demand for judgment so as to eliminate any adjudication of its right to sell for $40,000. In the event of failure to file such stipulation the submission is dismissed, without costs. The agreed statement of facts establishes the value of the property to be at least $100,000. We are, therefore, of opinion that it would be highly inequitable to permit a sale at either price stipulated by the parties in the submission. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.